Citation Nr: 0325958	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1951 to May 1951 and in the United States Marine 
Corps from September 11, 1952 to September 30, 1952.  

This case was remanded in December 2000 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia for additional development, to include an 
audiometric examination and nexus opinion.  The case is again 
before the Board for adjudication.  The veteran recently 
moved to Ohio and his case has been transferred to the 
Cleveland RO.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
current bilateral hearing loss is not etiologically related 
to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  In substance, he contends that he has bilateral 
hearing loss due to noise exposure in service. 



In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the August 1999 Statement of the 
Case, the January 2000 and June 2003 Supplemental Statements 
of the Case, and the December 2000 Board remand of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim for service connection for 
bilateral hearing loss.  

Moreover, a letter was sent to the veteran in March 2003, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the March 2003 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran has not 
submitted any additional evidence.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for bilateral 
hearing loss.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are VA 
and private medical reports on file.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in 
March 2003.  

The Board additionally observes that this case was remanded 
by it in December 2000 so that additional evidentiary 
development, to include securing additional medical records 
and scheduling the veteran for a VA audiometric examination 
and nexus opinion, could be accomplished.  As described 
below, this was accomplished.
The Board concludes that all available evidence which is 
pertinent to the claim decided herein has been obtained.  
There is no indication that additional relevant exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the issue decided herein is consistent 
with the law and will now proceed to a decision on the merits 
as to this issue.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  38 U.S.C.A. 
§ 1111 (West 2002).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC  3-2003.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2003).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a pre-existing disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Temporary or intermittent flare-ups during 
service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996)

Factual Background

As noted in the Introduction, the veteran served for 
relatively brief periods of time in the United States Army 
and in the United States Marine Corps during the Korean War 
era.  There is no indication that he served in combat, and he 
does not so contend.   

The veteran's bilateral hearing was 15/15 for whispered voice 
on examination in January 1951.  U.S. Army medical records 
reveal that he was sent to the Ear, Nose, and Throat Clinic 
on April 4, 1951 for a checkup because he was unable to hear 
command orders during drill periods.  The veteran stated on 
April 4th that he had impaired hearing following training at 
the rifle range, and he reported on April 10, 1951 that he 
had some general decrease in hearing with intermittent 
periods of further decrease.  However, he elaborated on April 
13th that the onset of his impaired hearing began about two 
years earlier when he noticed frequent earaches.  He 
indicated that he had learned lip-reading, which enabled him 
to pass the physical examination for enlistment.  

Bilateral hearing on April 17, 1951 was 0/15 for whispered 
and spoken voice.  Audiometry examination showed bilateral 
pure tone thresholds (converted to ISO units) of 75 decibels 
at 500 hertz, of 70 decibels at 1000 and 2000 hertz, and of 
105 decibels at 4000 hertz.  The diagnosis was severe 
bilateral nerve type deafness which existed prior to service 
entrance and was not aggravated thereby.  The examiner 
concluded that the veteran should be released from service 
since his preexisting bilateral hearing loss was severe and 
permanent but was not aggravated by service.  A U.S. Army 
Medical Board recommended on April 17, 1951 that the veteran 
be separated from service, and he was separated in may 1951.    

Notwithstanding this history, the veteran next enlisted in 
the United States Marine Corps Reserve.  Hearing was 15/15 
for spoken voice on USMC enlistment examination in January 
1952.  Concurrently, the veteran was pursuing a claim of 
entitlement to service connection for defective hearing with 
VA.  That claim was denied by the Huntington RO in February 
1952.

It appears from the record that the USMC learned of the 
veteran's discharge from the U.S. Army for medical reasons.  
The veteran submitted a letter of explanation in May 1952 in 
which he in essence admitted concealing his medical discharge 
from the Army.  By way of mitigation, the veteran in essence 
stated that he had no place else to go but military service.  
In June 1952, the Assistant Head of the Discipline Branch, 
USMC opined that concealment of a discharge under honorable 
conditions could not be presumed to be a fraudulent 
enlistment.  It was recommended that the veteran be assigned 
to extended active duty after first undergoing "a thorough 
medical examination in order to determine his physical 
fitness in view of his discharge from the Army by reason of 
disability."

When examined on September 12, 1952 the veteran's bilateral 
hearing was 15/15 for spoken voice; he was found to be 
physically qualified for extended active duty.  His bilateral 
hearing was 15/15 for whispered voice on September 23, 1951.  
The veteran was given a physical profile of 1 for hearing.  
[Under the categories of PULHES, the "H" stands for 
"hearing"; the number "1" indicated that he had a high level 
of medical fitness upon his entry into service.  See McIntosh 
v. Brown, 4 Vet. App. 553, 555 (1993).]  

The veteran was released from active service in the USMC due 
to unsuitability on September 30, 1952 after serving less 
than three weeks.  There is no pertinent evidence for over 
two decades thereafter.

The initial postservice medical evidence on file is an August 
1974 uninterpreted audiogram from J.B.T., M.D., which showed 
bilateral hearing from 500 to 4000 hertz of 35 decibels or 
less, with a pure tone threshold of 40 decibels at 8000 hertz 
in the right ear.  

It was noted on VA compensation evaluation in November 1976 
that the veteran had hearing loss; he complained of complete 
loss of hearing at times in the left ear.  No audiogram was 
conducted.

A January 1996 audiogram from Dr. T showed pure tone 
thresholds from 500 to 4000 of 40 decibels or higher 
beginning at 3000 hertz in both ears.  Speech discrimination 
was 90 percent bilaterally.

VA outpatient records from February 2000 to April 2003 reveal 
pure tone thresholds on audiometry examination in March 2003 
of 40 decibels or higher beginning at 2000 hertz on the right 
and at 3000 hertz on the left.  Speech recognition scores 
were 84 percent on he right and 92 percent on the left.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear and a mild to moderate "notched" 
sensorineural hearing loss above 2000 hertz in the left ear.

According to an April 2003 opinion from a VA physician who 
reviewed the records but did not examine the veteran, the 
records indicate temporary hearing loss beginning several 
years prior to service.  It was noted that the audiogram in 
April 1951 appeared inaccurate with respect to bone and air 
conduction.  The examiner's impression was that the veteran's 
records suggested that an event on the firing range in 
service in 1951 was associated with hearing loss that 
resulted in the veteran's discharge but that the loss was not 
permanent, since the private audiogram in August 1974 did not 
show any significant hearing loss.  The examiner indicated in 
a June 2003 Addendum that permanent noise induced 
sensorineural hearing loss does not fluctuate.  Consequently, 
it was considered unlikely that the veteran's hearing had any 
significant permanent injury in service, although it was 
possible that the mild loss at 8000 hertz in 1974 could have 
been residual from service.

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contended in his May 1999 notice of disagreement 
and September 1999 substantive appeal that his bilateral 
hearing loss began in service.

As noted in the factual background section above, the veteran 
filed an initial claim of entitlement to service connection 
for defective hearing after he was discharged from the U.S. 
Army; that claim was denied by the Huntington RO in February 
1952.  In December 1996, the Huntington RO treated the 
veteran's claim as one to reopen a previously-denied claim 
and declined to reopen the claim.  
See 38 U.S.C.A. § 5108.  As explained by the Board in its 
December 2000 remand, the veteran did not receive adequate 
notice of the 1952 denial, and the case could not be decided 
based on the purported finality of that decision.  
Subsequently, the Cleveland RO adjudicated the claim on a de 
novo basis in June 2002.  Thus, any procedural deficiency has 
been rectified.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is evidence that the veteran currently has bilateral 
hearing loss as defined by VA, which was diagnosed on 
audiometry evaluation in March 2003.  Hickson element (1) has 
therefore been satisfied.  

At this point in its analysis, the Board wishes to briefly 
recapitulate the medical history, which can best be described 
as bizarre.  The veteran began his first period of service 
with no identified hearing loss; he shortly thereafter 
manifested profound hearing loss and was discharged from the 
Army for that reason; shortly after being discharged, he 
applied to VA for service connection for hearing loss, while 
at the same time enlisting in the USMC with his enlistment 
examination demonstrating no hearing loss whatsoever.  His 
hearing was later extensively tested by the USMC, which had 
become aware of his discharge from the Army, with no defects 
noted.  After a very brief stint in the USMC, he was 
discharged for unsuitability, with hearing loss evidently not 
being a factor.  Thereafter, there is no record of hearing 
loss for two decades.  He now has diagnosed bilateral hearing 
loss.



With respect to Hickson element (2), in-service incurence of 
disease, the Board notes that there is an initial question of 
whether the veteran had hearing loss prior to service 
entrance.  Indeed, the veteran's initial claim of entitlement 
to service connection for hearing loss was denied by VA in 
February 1952 because the RO determined that the hearing loss 
had existed prior to service.  

To rebut the presumption of soundness under 38 U.S.C. § 1111, 
VA must show by clear and unmistakable evidence both that the 
hearing loss existed prior to service and that it was not 
aggravated by service.  While some of the veteran's 
statements in April 1951 indicate that he had hearing loss 
prior to service entrance, there is not clear and 
unmistakable evidence to rebut the presumption of normal 
hearing at service entrance since the veteran's hearing was 
noted to be normal on hearing examination in January 1951.  

In Miller v. West, 11 Vet. App. 345 (1998), the Court held 
that a veteran's self-report that he had previously suffered 
from "depression or excessive worry" and an in-service 
medical board that found the veteran's psychiatric disability 
to have preexisted service were insufficient to rebut the 
presumption of soundness as found in 38 U.S.C.A § 1111. The 
Court found that these records "were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record." According to the Court, because they were "without a 
factual predicate in the record," they were insufficient to 
rebut the presumption of soundness.  See Miller, 11 Vet. App. 
at 348.  This case presents a somewhat similar fact pattern.  
Consequently, the Board finds that the presumption of 
soundness at service entrance is not rebutted as to the first 
period of service in 1951.  

With respect to the second period of service, the presumption 
of soundness on enlistment is also not rebutted.  Indeed, the 
USMC medical records make it amply clear that the veteran's 
hearing was first-rate on enlistment and on entry on active 
duty.   

Moving on to the matter of incurrence of disease or injury, 
the veteran clearly had  hearing loss in April 1951, which 
indeed caused him to be separated from military service.  
Hickson element (2), in-service incurrence of disease or 
injury, is accordingly satisfied.

With respect to Hickson element (3), based on the medical 
evidence of record, and for reasons expressed immediately 
below, the Board concludes that the hearing loss during the 
veteran's first enlistment was acute and transitory, rather 
than permanent.

The veteran's hearing was noted to be 15/15 on his USMC 
enlistment physical examination in January 1952.  Moreover, 
his hearing 15/15 when he went on extended active duty in 
September 1952.  The Board specifically observes that it is 
abundantly clear from the service records that the USMC was 
well aware of the veteran's discharge from the Army by that 
time and that a thorough examination had been ordered.  Thus, 
there is no question that the veteran's hearing was 
thoroughly evaluated and found to be acceptable before his 
second period of enlistment.  Further, there is no evidence 
of any hearing problem for two decades thereafter.  The 
initial post-service medical evidence of hearing loss was in 
1976, with audiometry evidence not present until 1996, 
decades after service.  
This evidence clearly supports the conclusion that any 
hearing loss in the Army in 1951 was transitory.

Moreover, the VA examiner in April 2003 and June 2003 
concluded that the 
Veteran's in-service hearing loss was temporary.  The record 
on appeal contains no medical evidence that the veteran's 
hearing loss is related to his military service.  In fact, 
the April and June 2003 opinions, the only medical nexus 
evidence on file, are adverse to the veteran's claim.  The 
examiner in the June 2003 Addendum noted the fluctuations in 
the veteran's hearing up to 1974 and pointed out that because 
permanent noise-induced hearing loss does not fluctuate and 
because the veteran's hearing was essentially within normal 
limits in August 1974, it was not likely that the veteran had 
a permanent hearing loss in service.

The Board is of course aware of the comment in the April 1951 
medical report that the veteran's hearing loss was permanent.  
In light of the subsequent medical history, described above, 
the Board concludes that such comment is entitled to little 
weight of probative value.  Obviously, the 2003 evaluation of 
the permanence of the April 1951 hearing loss is far better 
informed than the April 1951 comment.

Although the veteran himself contends that his current 
hearing loss is related to service, it is now well-settled 
that as a layperson without medical training, the veteran is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss; and the 
benefit sought on appeal is accordingly denied.

Additional comment

The Board will now address the September 2003 contention on 
behalf of the veteran that an Independent Medical Expert 
Opinion (IME) should be obtained in this case because the 
2003 medical opinion is allegedly based on conjecture rather 
than fact.  

The Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2003).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The Board believes that there is no complex or controversial 
medical question in this case warranting an IME opinion.  The 
resolution of this issue revolves around the matter of 
whether the veteran's hearing loss was incurred or aggravated 
in service.  The fact pattern involved here is hardly 
complex; it has been described in a paragraph above.  
Moreover, there is no medical controversy here since the only 
fully informed opinions on file, in 2003, are against the 
claim.  The Board finds that these medical opinions 
concerning the question of the etiology of the veteran's 
bilateral hearing loss form an adequate basis for a decision.  

The veteran has not provided cogent argument as to why the 
medical opinion was "fatally flawed and subject to 
conjecture rather than fact."  Based on a review of all of 
the evidence of record, the examiner concluded that the 
veteran's hearing loss in April 1951 was temporary, rather 
than permanent.  As discussed by the Board above, this 
conclusion appears to be reasonably supported by the medical 
record, which demonstrates no hearing problems for decades 
thereafter.  The veteran and his representative have pointed 
to no evidence which is suggestive of permanent hearing loss 
starting in 1951.  Thus, neither the veteran nor his 
representative has presented any specific argument which 
would lead the Board to believe that an IME opinion would add 
anything to the record as it is presently constituted.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [holding 
that VA has no duty to conduct a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



